                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer
Handler,
                                                             8:21CV128
                    Plaintiff,

       vs.                                                    ORDER

130% LOAN SHARKS,

                    Defendant.



      IT IS ORDERED that Plaintiff’s “motion to amend” (Filing 13) is stricken
from the court file for Plaintiff’s failure to comply with the court’s order of June 8,
2021 (Filing 14), that he file a signed copy of that document within 15 days.

      Dated this 24th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
